ORDER

PER CURIAM
Marian Priess (“Appellant”) appeals from the trial court’s judgment following a bench trial granting an injunction enjoining Appellant from obstructing, impeding, or interfering with a thirteen-and-one-half-feet roadway easement and granting judgment in favor of Mildred Akins (“Respondent”) against Appellant in the amount of $4,980 for removal of rock outcroppings and trees. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).